Title: From Alexander Hamilton to Thomas Parker, 2[3] September 1799
From: Hamilton, Alexander
To: Parker, Thomas


Sir
New York Sepr. 2[3]. 1799

It is contemplated to establish the Eighth Ninth and Tenth Regiments in Winter Quarters somewhere in the Vicinity of the Potowmack and near Harpurs Ferry. As this station is within the territorial limits of General Pinckneys Command, the providing of quarters there did not fall within my province. But very urgent circumstances having suddenly induced General Pinckney to proceed to Rhode Island, which has deranged the natural course of the business, The Secretary of War has just directed me to take the requisite measures for effecting the object. The Quarter Masters Department not being yet organised I have concluded to confide the matter to your management.
The plan is to hut the troops during the present Winter which method the experience of the last war shewed to be extremely conducive to comfort as well as convenience. For this purpose a situation is to be sought, where there will be proper wood for hutting and plenty of fuel; I mean on the premisses: It is scarcely necessary to add that it must be airy elevated and dry so as to secure the health of the troops and must command an ample supply of good water. About Eighty Acres will suffice.
It is desireable, if practicable, to find out more than one spot, and even to extend the inquiry lower down the Potowmack towards the Fœderal City, but on the Virginia side. You will ascertain the terms upon which each spot may be purchased or hired. A purchase will probably, be found most convenient. When you have found a place, in your opinion fit, you will immediately report it with a particular description and the terms upon which it may be had to the Commander in Chief and transmit a duplicate of your report to me; and continuing your examination in the direction which I have mentioned you will successively report in the same manner. This letter will be transmitted to him to be forwarded to you with any directions he may think fit to give.
You will make arrangements for the care of the recruiting service in your absence and you will lose no time in executing this service. The late period of the season renders dispatch indispensable.
With great consideration   I am sir   Yr. Obed ser
Thomas Parker EsqLt. Col Comm
